Appeal from an award of disability compensation under the Workmen’s Compensation Law. Claimant was employed as a laborer on a farm. While working with two other men collecting stones and placing them in a small wagon attached to a tractor, he started to drive the tractor to dump the stones. The tractor overturned, threw the claimant off and fell on him, causing his injuries. The claim was contested on the ground that he had been forbidden to operate the tractor. After instructing claimant and the others to remove the stones, the foreman had told him not to operate the tractor and then Jiad left the scene of the work. While the foreman was away claimant was in charge, and when the wagon was filled decided to operate the tractor himself rather than remain idle and await return of the foreman. The use of the tractor was but an incident in the principal job of removing and carting away the stones. Claimant performed his work in a forbidden manner, rather than performing work which had been- forbidden. Award unanimously affirmed, with costs to the State Industrial Board. All concur. [See post, p. 1007.]